Citation Nr: 9914267	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded for 
further development in December 1997.  The case is again 
before the Board for appellate review.

REMAND

The veteran served in the Republic of Vietnam from September 
1971 to June 1972 where he worked as an engineer equipment 
repairman.  He has alleged exposure to specific stressful 
events associated with his Vietnam service in regard to claim 
for service connection for PTSD.  Specifically, that he was 
under a mortar attack in September 1971 and ambushed in 
October 1971 while serving with the 27th Combat Engineer 
Battalion.

The Board notes that the veteran served on active duty from 
November 1970 to August 1973; Army Reserve from August 1973 
to April 1974; Kansas National Guard from April 1974 to May 
1974; and, finally, the Army Reserve from May 1975 until his 
discharge from military service in November 1976.

The veteran's claim, along with a stressor statement, was 
submitted to the Environmental Support Group (ESG) (now known 
as U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) in August 1996.  The USASCRUR was asked to 
research unit records in an attempt to verify the veteran's 
claimed stressors relating to his service with the 27th 
Combat Engineer Battalion.  In August 1997, the USASCRUR 
responded that they were unable to locate records to confirm 
the specific dates provided by the veteran.  The response 
further stated that future requests should include a 
completed copy of the veteran's DA Form 20, providing his 
exact unit designation during his service in Vietnam.  It was 
suggested that the veteran request a copy of his Official 
Military Personnel File (OMPF) from the National Personnel 
Records Center (NPRC), as this information should be included 
in the OMPF.

The Board remanded the case in December 1997.  It was 
requested that the NPRC be contacted to review the veteran's 
personnel records for a copy of the page "3" of his DA Form 
20 which would list his individual unit assignments with 
accompanying dates during his Vietnam service.  Further, the 
veteran was to be contacted and requested to provide further 
identifying information to assist in the development of his 
claim.  Upon obtaining the necessary DA Form 20 information 
and anything further provided by the veteran, the RO was to 
again request verification from the USASCRUR.  

The Board notes that, in January 1998, the RO attempted to 
obtain the necessary information from the NPRC.  However, the 
February 1999 NPRC response did not indicate whether a search 
had been done for a more detailed page "3".  Rather, the 
response merely directed attention to block number 31 on page 
"2" of the DA Form 20 which indicated the overall dates of 
the veteran's service in Vietnam.  It provided no additional 
evidence.  Moreover, the RO sent its January 1998 development 
letter to the veteran at an old address, one last used on his 
VA Form 9 in April 1995, and not in compliance with the 
provisions of 38 C.F.R. § 3.1(q) (1998).  Consequently, no 
additional evidence was submitted by the veteran. 

The Board further notes that the RO resubmitted the veteran's 
claim to the USASCRUR in June 1998.  However, as nothing new 
was provided to further develop the search, the USASCRUR 
responded in September 1998 by forwarding a copy of its prior 
report.  It was again noted that a detailed listing of the 
veteran's units in Vietnam would be helpful in researching 
the records.

A supplemental statement of the case (SSOC) was mailed to the 
veteran In October 1998, at the same incorrect address as the 
January 1998 development letter.  The SSOC was returned with 
a notation that delivery was attempted but that the addressee 
was unknown.  A Deferred Rating decision, dated in January 
1999, noted that the SSOC should be mailed to the address 
provided by the veteran in September 1997 and even detailed 
the address in the decision.  However, the SSOC was not 
mailed to the recommended address.  It appears from the 
record that an address was obtained by using a credit trace 
report and the SSOC mailed to that address.  The SSOC, along 
with a separate letter sent to the same address, were again 
returned to the RO in February 1999.  There is no indication 
in the file that any attempt was ever made to mail the 
development letter or SSOC to the veteran at his last known 
address as indicated by the claims file and as directed in 
the January 1999 rating decision.  See Hyson v. Brown, 5 Vet. 
App. 263, 264-65 (1993) (The burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record."); 38 C.F.R. § 3.1(q).  

Accordingly, the veteran's case is remanded for the following 
actions:

1.  The veteran should be contacted at 
his latest address of record as contained 
in his September 1997 communication to 
the RO.  The RO should then secure the 
necessary authorizations from the veteran 
and attempt to obtain a copy of his 
Official Military Personnel File (OMPF).  
Because of the veteran's service on 
active duty, Army Reserve, National 
Guard, and then Army Reserve again, a 
determination should be made as to the 
appropriate source from which to request 
the file.  Any and all sources must be 
contacted in order to obtain a complete 
copy of the appellant's OMPF for the 
period of his service in Vietnam.  

2.  The RO should again request that the 
veteran provide additional detail 
concerning claimed in-service stressors.  
In particular, the veteran should provide 
the place where each event occurred, the 
date of its occurrence, and the full 
name, rank, and unit of any comrade who 
was killed or wounded during any of the 
referenced events.  The veteran should 
recertify the name of the unit that he 
served with between September 1971 and 
November 1971.  The veteran is hereby 
informed that the United States Court of 
Appeals for Veterans Claims has held that 
asking the veteran to provide underlying 
facts, i.e. the names of individuals 
involved, the dates and the places where 
the claimed events occurred does not 
constitute either an impossible or 
onerous burden.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

3.  The RO should again contact the 
National Records Personnel Center and 
request that they review the veteran's 
personnel records for a copy of any 
document, specifically including page 
"3" of DA Form 20, which specifically 
identifies the unit or units to which he 
was assigned to while he served in 
Vietnam, to include specifically his unit 
of assignment in September and October 
1971.  

4.  If, and only if, additional 
information is developed, the RO should 
then forward any additional information 
received from the veteran, his complete 
DA Form 20, and any other pertinent 
records to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The RO should 
request any additional supportive 
evidence of the claimed in-service 
stressors based on the newly submitted 
information.  Any response received 
should be associated with the claims 
file.    

5.  Upon completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

6.  A failure to comply with the 
instructions in this REMAND will result 
in yet another remand.  Stegall v. West, 
11 Vet. App. 268 (1998) ("[A] remand by 
this Court or the Board confers on the 
veteran or other claimant, as a matter of 
law, the right to compliance with the 
remand orders . . . [and] imposes upon 
the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as the 'the head of the 
Department.'")

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law.  The Board intimates no opinion 
as to the ultimate outcome of the claim.  No action is 
required of the veteran until further notice.     


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



